Citation Nr: 1439349	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypothyroidism/chronic lymphocytic thyroiditis.  

2.  Entitlement to service connection for dysmetabolic syndrome (also claimed as insulin resistance syndrome).  

3.  Entitlement to service connection for hypogonadism/hypogonadotropic.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for fatigue, to include as secondary to hypothyroidism/chronic lymphocytic thyroiditis and/or hypogonadism/hypogonadotropic.  

6.  Entitlement to service connection for dyslipidemia, to include as secondary to hypothyroidism/chronic lymphocytic thyroiditis and/or hypogonadism/hypogonadotropic.  

7.  Entitlement to service connection for morbid obesity, to include as secondary to hypothyroidism/chronic lymphocytic thyroiditis and/or hypogonadism/hypogonadotropic.  

8.  Entitlement to service connection for vitamin D deficiency, to include as secondary to hypothyroidism/chronic lymphocytic thyroiditis.  

9.  Entitlement to service connection for skin tags, to include as secondary to dysmetabolic syndrome (also claimed as insulin resistance syndrome).  

10.  Entitlement to service connection for acanthosis nigricans, to include as secondary to dysmetabolic syndrome (also claimed as insulin resistance syndrome).  

11.  Entitlement to service connection for striae, to include as secondary to dysmetabolic syndrome (also claimed as insulin resistance syndrome).  

12.  Entitlement to service connection for edema, to include as secondary to hypothyroidism/chronic lymphocytic thyroiditis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a May 2013 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) wherein the undersigned clarified the issues on appeal and afforded the Veteran the opportunity to submit additional relevant evidence in support of his claims.  A transcript of the hearing is of record, and the Board has recharacterized the issues on appeal as reflected on the cover page based on information obtained from the Veteran and his representative at the hearing.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within Virtual VA do not include any non-duplicative materials pertinent to the present appeal, other than a transcript of the Veteran's May 2013 Board hearing.  

The issue(s) of entitlement to service connection for hypothyroidism/chronic lymphocytic thyroiditis, dysmetabolic syndrome (also claimed as insulin resistance syndrome), hypogonadism/hypogonadotropic, and hypertension; and fatigue, morbid obesity, skin tags, acanthosis nigricans, striae, and edema as secondary to hypothyroidism/chronic lymphocytic thyroiditis, dysmetabolic syndrome (also claimed as insulin resistance syndrome), and/or hypogonadism/hypogonadotropic are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The finding of dyslipidemia, or abnormal lipids, is a laboratory finding which, by itself, does not constitute a recognized disability for purposes of entitlement to VA benefits.  

2.  The finding of a vitamin D deficiency, or less than the normal amount of vitamin D, is a laboratory finding which, by itself, does not constitute a recognized disability for purposes of entitlement to VA benefits.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dyslipidemia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2.  The criteria for service connection for vitamin D deficiency are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Because the claims decided herein are denied as a matter of law, however, these notice and assistance provisions are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

VA law specifically restricts claims for service connection to those conditions which involve a current qualifying disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  

The Veteran claims entitlement to service connection for dyslipidemia and a vitamin D deficiency.  For the reasons that follow, the Board concludes that service connection is not warranted for these conditions.  

Dyslipidemia is "abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood".  Dorland's Illustrated Medical Dictionary 578 (32d ed. 2012).  "Deficiency" is defined as "less than the normal amount of something".  Id. at 477.  Thus, dyslipidemia and a vitamin D deficiency are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that abnormal laboratory results and are not, in and of themselves, disabilities under the rating schedule).  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, supra.  As dyslipidemia and a vitamin D deficiency do not constitute disabilities due to disease or injury, service connection for dyslipidemia and a vitamin D deficiency cannot be awarded, regardless of whether the Veteran has the claimed findings of dyslipidemia or a vitamin D deficiency.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  To the extent the Veteran has claimed these conditions as secondary to his claimed hypothyroidism/chronic lymphocytic thyroiditis and/or hypogonadism/hypogonadotropic conditions, the Board has herein remanded the underlying claims for further development.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection for dyslipidemia and vitamin D deficiency; therefore, the benefit of the doubt rule does not apply and the claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for dyslipidemia is denied.  

Service connection for vitamin D deficiency is denied.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required in this instance to afford the Veteran due process regarding his remaining claims on appeal.  

In April 2014, the Veteran submitted additional pertinent medical evidence, namely, a black binder filled with argument, copies of service treatment records, and medical treatise evidence.  The additional evidence was submitted in response to the outside medical opinion (OMO) obtained by the Board in February 2014.  Moreover, the Veteran specifically indicated that he did not waive RO consideration of the evidence submitted and requested that the Board remand the case to the RO for consideration of the new evidence in the first instance.  Because this evidence is pertinent, was received after the September 2011 statement of the case (SOC) and the February 2014 OMO, and because the Veteran expressly did not waive RO consideration of this evidence, a remand is required.  38 C.F.R. § 20.1304(c) (2013).  

Additionally, while on remand, the Veteran should be provided with proper notice as to his remaining secondary service-connection claims.  




Accordingly, these matters are REMANDED for the following action:

1.  Provide the Veteran with proper notice in accordance with the VCAA regarding the evidence and information necessary to substantiate his remaining claims of entitlement to service connection on a secondary basis.  

2.  After conducting any further development deemed necessary, readjudicate the remaining issues on appeal with consideration of all evidence received since the September 2011 SOC, including the Veteran's response to the February 2014 OMO.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and an opportunity to respond thereto.  Then, return these matters to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


